              Case 2:20-cv-02147-DJA Document 17
                                              16 Filed 06/17/21
                                                       06/15/21 Page 1 of 9
                                                                          4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   SATHYA OUM, CSBN 255431
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (510) 970-4846
     Facsimile: (415) 744-0134
 7   E-Mail: Sathya.Oum@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   NATASHA R. DAY,                            )
                                                )   Case No.: 2:20-CV-2147-DJA
14                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
16   ANDREW SAUL,                               )   DECLARATION OF JEBBY RASPUTNIS
     Commissioner of Social Security,           )
17                                              )   (THIRD REQUEST)
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
               Case 2:20-cv-02147-DJA Document 17
                                               16 Filed 06/17/21
                                                        06/15/21 Page 2 of 9
                                                                           4




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a 60-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by June 15, 2021. This is the Commissioner’s third request for an

 5   extension of time.

 6           Defendant makes this request in good faith and for good cause, because the CAR, which must be
     filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
 7
     emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9
     for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10
     in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11
     2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12
     CARs because physical access was previously required to produce CARs. OAO has since developed and
13
     employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14
     from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
15
     transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300–400 hearing
19   transcripts a week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases

22   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has

23   improved, and the current average processing time is 138 days. Because of this, OAO is making progress

24   in its backlog of cases. At the end of January 2021, OAO had 11,111 pending cases. At the end of

25   February 2021, OAO had 10,679 pending cases, representing a decrease in our backlog of more than 400
     cases. OAO continues to work on increasing productivity by collaborating with our vendors and
26



     Unopposed Mot. for Ext.; No. 20-2147-DJA     1
               Case 2:20-cv-02147-DJA Document 17
                                               16 Filed 06/17/21
                                                        06/15/21 Page 3 of 9
                                                                           4




 1   searching out and utilizing technological enhancements. Defendant asks this Court for its continued
 2   patience as OAO works to increase its efficiency and production of CARs, reduce the current backlog,
 3   and address rising court case filings. Counsel for Defendant further states that the Office of General

 4   Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing Answers as

 5   soon as practicable upon receipt and review of the administrative records.

 6           Given the volume of pending cases, Defendant requests an extension in which to respond to the
     Complaint until August 16, 2021. If Defendant is unable to produce the certified administrative record
 7
     necessary to file an Answer in accordance with this Order, Defendant shall request an additional
 8
     extension prior to the due date.
 9
             On June 14, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
10
     requested extension.
11
             It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
12
     and answer to Plaintiff’s Complaint, through and including August 16, 2021.
13

14
             Dated: June 15, 2021
15                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
16
                                                           /s/ Sathya Oum
17                                                         SATHYA OUM
                                                           Special Assistant United States Attorney
18

19

20

21                                                         IT IS SO ORDERED:

22
                                                           UNITED
                                                           DANIEL STATES  MAGISTRATE JUDGE
                                                                  J. ALBREGTS
23                                                         UNITED STATES MAGISTRATE JUDGE
24                                                         DATED: ___________________________
                                                            DATED: June 17, 2021
25

26



     Unopposed Mot. for Ext.; No. 20-2147-DJA     2
                   Case 2:20-cv-02147-DJA Document 17
                                                   16 Filed 06/17/21
                                                            06/15/21 Page 4 of 9
                                                                               4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATION OF JEBBY RASPUTNIS on the following parties by electronically filing the
 7   foregoing with the Clerk of the District Court using its ECF System, which provides electronic notice of
 8   the filing:
 9
             Cyrus Safa
10           Law Offices of Lawrence D. Rohlfing
             12631 E. Imperial Highway, Suite C-115
11           Santa Fe Springs, CA 90670
             Cyrus.Safa@rohlfinglaw.com
12           Attorney for Plaintiff
13
     I declare under penalty of perjury that the foregoing is true and correct.
14

15           Dated: June 15, 2021

16
                                                           /s/ Sathya Oum
17                                                         SATHYA OUM
                                                           Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 20-2147-DJA
        Case
         Case2:20-cv-02147-DJA
              2:20-cv-02147-DJA Document
                                 Document16-1
                                          17 Filed
                                              Filed06/17/21
                                                    06/15/21 Page
                                                              Page51ofof95




                            DECLARATION OF JEBBY RASPUTNIS
                            OFFICE OF APPELLATE OPERATIONS
                            SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of electronic CAR production. Much of the delay and

       uncertainty in the CAR production process has stemmed from how we transmit hearing

       recordings to our vendors, and how our vendors return completed transcripts to us. We

       have worked hard to refine this process as well as implementing new processes, updating

       vendor agreements, and making staffing changes. These included:

          •   reworking how we transmit the audio files to our vendors from a fully in-person

              exchange of CDs and completed transcripts to a now fully direct access and

              electronic exchange of completed transcripts;

          •   seeking additional vendor capacity; and

          •   leveraging in-house transcription capacity by establishing a transcription cadre

              with updated technology and working with agency closed captioners.


Page 1 of 5
         Case
          Case2:20-cv-02147-DJA
               2:20-cv-02147-DJA Document
                                  Document16-1
                                           17 Filed
                                               Filed06/17/21
                                                     06/15/21 Page
                                                               Page62ofof95




    3) We are now, between our vendors and our in-house efforts, able to produce more than 700

       transcripts1 on an average work week. Prior to the COVID-19 pandemic, we averaged

       300-400 hearing transcriptions per week.

    4) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased.2 This was a direct

       result of the agency’s initiative to reduce the number of requests for administrative review

       pending before the Appeals Council, the final step of the administrative process. While we

       had planned for this increase, the combined effects of the pandemic-related disruptions

       and the increase in new court filings lead to a significant backlog in CAR preparation.

       However, as a result of our process improvements and increased production capacity from

       our contracted transcription vendors, we now have begun reducing our pending backlog.

       At the end of January 2021 we had 11,111 pending cases. At the end of February 2021

       we had 10,679 pending cases, representing a decrease in our backlog of more than 400

       cases.




1
  Individual cases often have more than one hearing to transcribe.
2
  In the last quarter of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more
than 2,257 new case receipts per month, compared to an average of 1,458 new case receipts in
the last quarter of fiscal year 2019 and the first quarter of fiscal year 2020. See also Chief
Justice Roberts’ 2020 Year-End Report on the Federal Judiciary, Appendix Workload of the
Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-endreport.pdf
(“Cases with the United States as defendant grew 16% [in FY20], primarily reflecting increases
in social security cases and prisoner petitions.”)


Page 2 of 5
        Case
         Case2:20-cv-02147-DJA
              2:20-cv-02147-DJA Document
                                 Document16-1
                                          17 Filed
                                              Filed06/17/21
                                                    06/15/21 Page
                                                              Page73ofof95




       The following chart shows OAO’s receipts, dispositions 3 and pending CAR workload for

       the first five months of FY2021.

                            New Court Case
              Time Period                           Dispositions           Pending
                               Receipts

              OCT 2020           3,074                 2,115                 9,693

              NOV 2020           1,999                 1,483                10,209

              DEC 2020           1,703                 1,672                10,240

              JAN 2021           2,638                 1,767                11,111

              FEB 2021           1,880                 2,312                10,679




    5) OAO continues to address the significant workflow fluctuations the agency has

       experienced since approximately March 2020. The following line graph tracks three

       different workflow measures since the beginning of FY2019 and how they intersect:

           a. Green: requests for review decided by the Appeals Council;

           b. Blue: new federal court cases filed by plaintiffs; and

           c. Gold: CARs docketed by the Office of the General Counsel. 4




3
  While dispositions primarily include CARs for filing with the court, it also includes requests for
remand to the ALJ for further actions, and other actions.
https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.html
4
 For Appeals Council dispositions (green line) and new federal court case filings (blue line), the
graph is based on publicly-available data through December 2020. See
https://www.ssa.gov/appeals/publicusefiles.html. The data for more recent months, as well as all
of the data for CAR docketing (gold line), are drawn from the agency’s internal case tracking
systems.


Page 3 of 5
        Case
         Case2:20-cv-02147-DJA
              2:20-cv-02147-DJA Document
                                 Document16-1
                                          17 Filed
                                              Filed06/17/21
                                                    06/15/21 Page
                                                              Page84ofof95




       The graph shows the deviation from the average for each of these three workflow

       measures. 5 Notably, this visual representation illustrates the rapid changes that began in

       March 2020 and continue to date.




    6) Overall, the timeframe for delivering an electronic CAR in any individual case has

       improved. The current average processing time is 138 days. Although we remain subject

       to some constraints, we continue to work on increasing productivity by collaborating with

       our vendors and searching out and utilizing technological enhancements. We ask for

       continued patience as we work to increase our efficiency and production of CARs, reduce

       the current backlog, and address rising court case filings.




5
 The averages are calculated since October 2018. By way of example, in March 2020, OGC
docketed about 80% fewer CARs than average, while the Appeals Council acted on about 60%
more requests for review than average.
Page 4 of 5
        Case
         Case2:20-cv-02147-DJA
              2:20-cv-02147-DJA Document
                                 Document16-1
                                          17 Filed
                                              Filed06/17/21
                                                    06/15/21 Page
                                                              Page95ofof95




   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.

   Dated: March 17, 2021                      /s/
                                            ______________________________
          Silver Spring, MD                 Jebby Rasputnis




Page 5 of 5
